Bleckley, Judge.
1. This case and that of Griggs vs. The State, 59 Ga., 738, relate to the same criminal transaction. The two cases were argued together in this court. The continuance for which Lovett moved in the superior court was properly denied. Popular excitement, as a ground for postponing trial, is generally not to be regarded. The statutory provisions for securing an impartial jury are very ample, and prove, for the most part, very effectual. If such a jury cannot be had in the county, the venne may be changed. Code, §5118. There is very little danger that a jury regularly organized will turn out to be a mere detail from the mob. Could this happen at all, it would be highly improbable after a three months’ cooling time had elapsed. 24 Ga., 297; 18 Ib., 567; 48 Ib., 116.
2. Nor was the absence of the recently discovered witness a canse for continuance. The discovery was not complete; the witness was a conception, not a mature birth. He was in ventre sa mere. He was supposed to be in Massachusetts; a supposition founded upon information derived how, or from whom, or whence, no man knoweth. The sepulchre of Moses would, perhaps, be-as easily found as this witness.
3. The coroner’s minutes of evidence must have been admissible. The prisoner had affirmed the truth of what was there recorded, a part being his own evidence, ana the rest the evidence of another for whose veracity he vouched. There was due proof that the minutes were correct, etc.
4. A witness was the son of the deceased. His mother told him what the prisoner said. These declarations were first proved by the son as reported to him by the mother; *260they ought to have been proved, by the mother as coming directly from the prisoner. She was called as a witness after the son was examined, and the irregularity was thus corrected. There was no absolute requirement for a new trial on this ground.
5. The prisoner first brought to the attention of the jury, that another person was arrested for the homicide. The warrant of arrest, with the magistrate’s decision thereon, would seem to be the proper answer. This answer establishes that the warrant, etc., was unfruitful. It resulted in nothing.
6. The charge of the court is not open to objection; the whole of it is set out in the record; and it seems fair and impartial, clear, pertinent and full. There need be no timidity concerning it. It will bear examination. In contemplation of law, a lie is not infrequently indicative of guilt. A false account is suspicious. Mendacity is a circumstance against the person who resorts to it. Guilt is false; innocence is generally truthful. The doctrine of the charge on this subject is sound.
7. The jury had in their room a copy of the Code, but did not look at it. To grant a new trial on this ground, would be to do as has not been done hitherto.
8. Disqualification is not to be considered as following upon loose remarks made by a juror in bare jest. Explanation after trial, showing that the juror was impartial, will be enough.
9. Evidence, though circumstantial, sufficient. This is all that need be said.
Judgment affirmed.